Opinion by
Oliver, P. J.
It appeared there was no serious dispute as to the facts heroin. The examiner testified that he had known the petitioner or its predecessor firms for a period of over 30 years, that its reputation was of the best, and that he believed the statements of the witness, who was secretary of the petitioning corporation. From the record it was found that the petitioner had produced satisfactory evidence that the entry made on the pro forma invoice herein was made without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case. The petition was therefore granted.